Citation Nr: 1229193	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  12-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1952 to August 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that, in pertinent part, denied service connection for bilateral hearing loss disability and for tinnitus.  The Veteran timely appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that chronic hearing loss disability was present during active service or within the first post-service year, or is otherwise related to service.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a February 2010 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the February 2010 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claims on appeal-a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2011).  

As a preliminary matter, the Board notes that most of the Veteran's service personnel records and, perhaps, some service treatment records are not available and may have been destroyed in a fire at the National Personnel Records Center (NPRC).  The RO has made attempts to locate these records, and has notified the Veteran of the information needed to reconstruct medical data.  It is incumbent upon the VA to afford the Veteran's claims heightened consideration due to the unfortunate loss of his service personnel records and perhaps some of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, service treatment records at the time of the Veteran's enlistment examination in September 1952 reveal that the Veteran's right ear was plugged with cerumen; and that no examiner had found any physical defects or diseases.

A.  Bilateral Hearing Loss Disability

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the central nervous system), which develop to a compensable degree within one year after discharge from active service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2011).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the Veteran contends that a bilateral hearing loss disability had its onset in active service.

In January 2010, the Veteran reported that he underwent heavy infantry basic training at Indiantown Gap Military Reservation (IGMR) in Pennsylvania from September 1952 to December 1952; and was exposed to excessive noise at that time from heavy weaponry during training six days a week for deployments to Korea.  The Veteran reported that his ears rung and his head hurt all the time, and that no hearing protection was used.  The Board finds the Veteran's statements to be credible.  His service dental records corroborate the Veteran's assigned location at IGMR in December 1952.  As noted above, the Veteran's claim is afforded heightened consideration due to the loss of his service personnel records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In March 2010, the Veteran reported additional noise exposure from machinery while training as a marine hull repairman in active service from January 1953 to April 1953, prior to his assigned duties as a cook's helper.

Audiometric testing in service at enlistment in September 1952 and at separation in August 1955 revealed that the Veteran's hearing was 15/15, bilaterally, for whispered voice and for spoken voice.

Here, there is no evidence of sensorineural hearing loss disability manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

VA treatment records, dated in August 2009, reveal a mild to severe sensorineural hearing loss disability in the Veteran's right ear; and a mild to profound sensorineural hearing loss disability in the Veteran's left ear.  The Veteran was fitted for hearing aids at that time.  He reported a history of noise exposure during his active service, and reported occupational career and recreational noise exposure with periodic use of hearing protection.  

Speech audiometry in November 2011 revealed speech recognition ability of 68 percent in the right ear and of 72 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
75
80
LEFT
40
55
70
80
85

During a November 2011 VA examination, the Veteran reported his current hearing loss complaints and the in-service excessive noise exposure.  The examiner reviewed the Veteran's claims file, and found no indication of the Veteran's hearing levels during active service and post-service.  The examiner noted that the whisper voice and spoken voice tests were not a good representation of hearing acuity, and that the tests did not account for high frequency hearing loss.  The examiner also found it difficult to differentiate among age-related hearing loss, hearing loss due to active service, or hearing loss due to an occupation.  Given that the Veteran would not have passed the whisper voice and spoken voice tests with his current hearing loss disability, the examiner opined that the Veteran's bilateral hearing loss disability was less likely as not caused by or a result of noise exposure during infantry training.  In support of the opinion, the examiner indicated that the audio examination in 1955, which was within normal limits, had occurred after the Veteran's claimed exposure to excessive noise in infantry training.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The November 2011 examination report weighs against a finding that a hearing loss disability is related to disease or injury in active service.  In fact, the November 2011 examiner explained that no chronic hearing loss was documented in active service.  The Board finds the November 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the November 2011 examination report is afforded significant probative value.  

The Board finds the November 2011 examiner's opinion to be persuasive in finding that the Veteran's hearing was within normal limits at the time of his separation from active service in 1955; and, in essence, was within normal limits more than a year after the Veteran's exposure to excessive noise during infantry training in 1952 and during marine hull repairman training in 1953.  In this regard, the evidence reflects no chronic hearing loss in active service.  While the Veteran contends that the onset of his current hearing loss disability was in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of any current hearing loss disability.  Nor is he shown to be competent to render an opinion as to the nature of his hearing loss disability.

The Board recognizes that he is competent to report the onset of symptoms in service, and that he experienced some hearing difficulties since service.  To this extent, his reports are of some probative value.  Ultimately, however, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the absence of chronic hearing loss in active service, as well as the results of recent examination showing the current nature and severity of his bilateral hearing loss disability.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that it is in any way related to service.  
  
In view of the lengthy period following active service without credible evidence of complaints or treatment for a bilateral hearing loss disability, and the adverse medical opinion; these factors weigh against the Veteran's claim.  As the evidence weighs against the claim, service connection for a bilateral hearing loss disability is not warranted.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The Veteran contends that the onset of his tinnitus was during active service.  As noted above, the Veteran reported that he was exposed to excessive noise from heavy weaponry in infantry training from September 1952 to December 1952; and reported that his ears rung and his head hurt all the time.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of ringing in the ears or tinnitus. 

VA treatment records, dated in August 2009, show complaints of intermittent tinnitus.

The Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service and concerning a continuity of symptoms after service.

The report of a November 2011 VA examination reflects that the Veteran denied having recurrent tinnitus at that time.  Hence, the November 2011 examiner provided no opinion as to whether it was as likely as not that tinnitus occurred during, or as a result of excessive noise exposure in active service.
  
The Board is troubled that the November 2011 examiner did not mention the Veteran's exposure to excessive noise in infantry training, despite the Veteran's assertions of his ears ringing at that time; and did not mention the post-service lay complaints of tinnitus.  Under these circumstances, the Board concludes that the evidence of record is essentially in equipoise as to the issue of whether the Veteran's tinnitus had its onset in service.  Thus, having resolved doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service.  See 38 C.F.R. § 3.102 (2011).  

Again, the Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


